JONES, Justice.
This is a workmen’s compensation case in which the Workmen’s Compensation Commission denied the claim of appellant on the ground that the proof was insufficient to show that he sustained an accident which arose out of and in the course and scope of his employment. The case was affirmed by the Circuit Court of Harrison County and comes here on appeal.
This Court has many times held that the Workmen’s Compensation Commission is the trier of fact; that where there is substantial evidence to support its findings, this Court will not disturb the order of the Commission. A recitation of authorities is unnecessary. This is such a case, and is therefore affirmed.
Affirmed.
GILLESPIE, P. J., and RODGERS, BRADY and INZER, JJ„ concur.